Citation Nr: 1129907	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the left knee, to include as secondary to service-connected bilateral flat fleet, postoperative plantar fasciitis, postoperative heel spurs, and bilateral trochanteric bursitis.  

2. Entitlement to service connection for osteoarthritis of the right knee, to include as secondary to service-connected bilateral flat fleet, postoperative plantar fasciitis, postoperative heel spurs, and bilateral trochanteric bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to January 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's claims for service connection for osteoarthritis of the left and right knees, to include as secondary to her service-connected bilateral feet and bilateral hip disorders.

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection for osteoarthritis of the left and right knees, to include as secondary to service-connected bilateral flat fleet, postoperative plantar fasciitis, postoperative heel spurs, and bilateral trochanteric bursitis.  The Board's review of the claims file indicates that an examination and medical opinion are necessary, as is additional records development.

The Veteran asserts that her service-connected bilateral foot and bilateral hip disorders, in addition to her 11 years of service, which included engaging in daily strenuous physical activity in unsupportive boots, have caused or aggravated her bilateral knee osteoarthritis.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310.

The Veteran's service treatment records show that upon a March 1982 Entrance Examination, her musculoskeletal system and lower extremities were normal.  Complaints of bilateral foot pain began in February 1987 whereby it was noted that the Veteran had a history of bilateral foot pain from wearing boots.  Following a physical examination, she was diagnosed with mild pes planus.  In April 1988, the Veteran complained of right knee pain lasting one week with increased pain upon extension of the right leg.  In August 1988, she was assessed with a left knee medial collateral ligament strain.  In October 1988, it was noted that she had flat feet and ankles with eversion tenderness of the lateral malleolus.  An associated radiologic report showed mild hammertoe, bilaterally, and suggested soft tissue swelling below the metatarsal areas, especially on the right foot.  A Master Problem List indicates that the Veteran experienced chronic left knee pain in June 1989.  In August 1989, a one month history of knee pain was noted and the Veteran received injections one week prior.  In November 1990, the Veteran underwent a partial Steindler fasciotomy of the left foot to correct heel spur syndrome.  In April 1982, she underwent an excision of a left heel neuroma.  In September 1992, a Routine Physical Examination Report shows that the Veteran's feet, musculoskeletal system, and lower extremities were normal.  A September 1993 Report of Medical History was significant for cramps in the legs and bone and joint deformities.  The associated Report of Medical Examination noted chronic painful feet secondary to plantar fasciitis.  

Post-service treatment records show that in February 1994, one month following service discharge, the Veteran underwent a VA examination which showed full range of motion at all joints with no bone or joint abnormality appreciated; however, it further showed diagnoses of plantar fasciitis of the bilateral feet, Achilles tendonitis of the left foot, mild tarsal tunnel entrapment of the left foot, and greater trochanteric bursitis of the bilateral hips.  Thereafter, there are no other post-service indications of a knee disorder until November 2001, whereby a VA treatment record shows that the Veteran sustained a complex degenerative medial meniscus tear of the left knee.  

The Board notes that a VA examination has not been obtained in these matters.  The evidence submitted, as outlined above, indicates that osteoarthritis of the left and right knees may be due to, or may be a consequence of, her military service or her service-connected bilateral foot and bilateral hip disorders.  Accordingly, the Board finds that an examination and opinion is needed to determine the nature and etiology of the Veteran's left and right knee osteoarthritis and whether such is any incident of her military service or her service-connected bilateral foot and bilateral hip disorders.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board further notes that the claims file does not contain any VA treatment records dating from March 1996 to November 2001.  In that regard, the Board notes that the March 1996 VA treatment record was generated at Dorn VA Medical Center in Columbia, South Carolina, and the November 2001 VA treatment record was generated in the West Haven, Connecticut, VA Health Care System.  As such, treatment records for this time period should be requested from both facilities.  Similarly, the claims file does not contain any VA treatment records dating from January 2007 to June 2009 and from July 2010 to the present from the West Haven, Connecticut ,VA Health Care System.  Moreover, a statement was received from the Veteran in February 2010 indicating that there are outstanding VA treatment records pertaining to the claims on appeal.  Specifically, the Veteran asserted that VA podiatry treatment records from the West Haven, Connecticut, VA Health Care System dated December 2009 contain a nexus opinion relating her current diagnosis of osteoarthritis of the left and right knees to her military service, or to her service-connected bilateral foot and bilateral hip disorders.  The Veteran asserted that there are outstanding VA treatment records pertaining to the claims on appeal at the Dorn South Carolina VA Medical Center dated in 2009.  Accordingly, requests for the aforementioned VA treatment records should be made since the evidence may not currently be complete.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, a June 2010 private orthopedic treatment record pertaining to the claims on appeal indicates that the Veteran was to return for a follow-up visit in regard to her complaints of bilateral knee pain.  However, no further private treatment records have been associated with the claims file.  Moreover, the private orthopedic treatment records state that the Veteran was referred for orthopedic evaluations by Dr. Sekhar Chirunomula, which indicates that he may potentially have treatment records pertaining to the claims on appeal.  Private treatment records from Dr. Sekhar Chirunomula have not been requested or associated with the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski 2 Vet. App. 363 (1992).  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain treatment records, if available, from (i) private orthopedic physicians, Dr. Robert W. Geist, M.D. and Dr. Arpad S. Fejos, M.D. of Orthopedic Associates of Middletown which is located at Turnpike Office Park, 1579 Straits Turnpike (Route 63), Middlebury, Connecticut 06762 dating since June 2010 and (2) Dr. Sekhar Chirunomula located in Monroe, Connecticut dating since January 2007.  

In addition, obtain VA treatment records from (i) Dorn VA Medical Center in Columbia, South Carolina, from March 1996 to November 2001 and throughout 2009, to include any podiatry treatment notes, and (ii) the West Haven, Connecticut, VA Health Care System from March 1996 to November 2001, from January 2007 to December 2009, and from July 2010 to the present.  

The Veteran should identify any other private or VA treatment records relevant to the claims on appeal.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file.

2.  Schedule the Veteran for a VA orthopedic examination with a physician to determine the nature and etiology of any osteoarthritis of the left and right knees, and to obtain an opinion as to whether such is possibly related to service or service-connected bilateral feet and bilateral hip disorders.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the left and/or right knee (1) arose during service or is otherwise related to service, or (2) is proximately due to or aggravated (permanently worsened beyond natural progress) by the service-connected bilateral feet and/or hip conditions.  If the examiner concludes the left and/or right knee disabilities are aggravated by the service connected bilateral feet and hip disorders, the examiner should quantify the degree of aggravation, if possible.  

A rationale for all opinions expressed should be provided, which is based on evidence in the claims file and sound medical principles.  If the examiner opines that the questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

3.  After completion of the above and any additional development deemed necessary in view of the additional records received, any issue remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

